Appellant was convicted in the district court of Archer county of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The term of the trial court ended October 18th, and in the order overruling the motion for new trial appellant was granted sixty days in which to file a statement of facts and bills of exception. Just prior to the expiration of this sixty day period appellant obtained an order from the court granting him additional time in which to file a statement of facts, which said order contains no mention of the bills of exception. The five bills of exception appearing in this record were each filed on January 13th following the adjournment of court. Manifestly they were filed too late.
Two witnesses testified for the State that they found appellant occupied in working at a part of the machinery of a still which was in operation. The still was of about 150 gallon capacity, and from its worm whiskey was running into a barrel nearly half full of the liquor. Appellant was his own only witness and denied having anything to do with the still, but averred that his presence there was for the sole purpose of getting a drink. The evidence supports the verdict.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.